Mr. Presiding Justice Gary delivered the opinion of the Court. This was a suit for the price of hardware sold by the appellee to the appellant. On that part of the case there is no dispute. The defense was payment, as to which there is a conflict of evidence. There is no evidence to justify an allowance of interest, either account stated, or unreasonable and vexatious delay of payment; yet over the objection and exception of the appellant, the appellee was permitted to prove that the interest amounted to $36.90, and that amount was included in the verdict and judgment, in addition to the original bill. This was error. Sammis v. Clark, 13 Ill. 544, has been followed as the law. The judgment is reversed and the cause remanded.